UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2208



THURSTON PAUL BELL,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; INTERNAL REVENUE SERVICE; WALTER
MATYCZYK, JR.; LEON K,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cv-03406-WDQ)


Submitted:   April 24, 2008                 Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.



Affirmed by unpublished per curiam opinion.


Thurston Paul Bell, Appellant Pro Se. Kenneth L. Greene, Richard
T. Morrison, Gilbert Steven Rothenberg, Gretchen M. Wolfinger,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thurston Paul Bell appeals from the district court’s

orders: (1) denying his petition to quash a third-party record-

keeper summons issued by the Internal Revenue Service, (2) ordering

enforcement of the summons, (3) denying his motions to disqualify

the district court judge, and (4) denying his motion for the court

to invalidate a judgment of a district court in Pennsylvania.             We

have reviewed the record and the district court’s opinions and find

no abuse of discretion and no clear error.        Accordingly, we affirm

for the reasons stated by the district court.             Bell v. United

States, No. 1-06-cv-03406-WDQ (D. Md. filed July 11, 2007; entered

July 13, 2007 & October 2, 2007).            We deny the United States’

motion for sanctions, and we dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -